                            IN THE UNITED STATES DISTRICT COURT
                                DISTRICT OF SOUTH CAROLINA
                                     ROCK HILL DIVISION

 Patrick L. Webster, Jr.,                                  Case No.: 0:20-cv-03688-SAL

                      Petitioner,

 v.
                                                             OPINION AND ORDER
 Wellpath Recovery Solutions,


                      Respondent.




      This matter is before the Court for review of the January 29, 2021 Report and Recommendation

(“Report”) of United States Magistrate Judge Paige J. Gossett, made in accordance with 28 U.S.C.

§ 636(b) and Local Civil Rule 73.02(B)(2) (D.S.C.). [ECF No. 14]. In the Report, the Magistrate

Judge recommends the District Court dismiss this action without prejudice pursuant to the Rules

Governing 28 U.S.C. § 2254 Cases and 28 U.S.C. § 1915A(b)(1) for failure to state a claim upon

which relief can be granted. [ECF No. 6 at 4]. Petitioner filed an objection to the report in the

form of a letter on February 16, 2021. [ECF No. 19]. For the reasons outlined herein, the Court

adopts the Report in its entirety.

                        REVIEW OF A MAGISTRATE JUDGE’S REPORT

      The Magistrate Judge makes only a recommendation to this Court. The recommendation has

no presumptive weight, and the responsibility to make a final determination remains with this

Court. See Mathews v. Weber, 423 U.S. 261, 270-71 (1976). The Court is charged with making

a de novo determination of only those portions of the Report to which specific objections have

been made, and the Court may accept, reject, or modify the Report, in whole or in part. 28 U.S.C.

§ 636(b)(1). A district court, however, is only required to conduct a de novo review of the specific

                                                 1
portions of the Magistrate Judge’s Report to which an objection is made. See id.; Fed. R. Civ. P.

72(b); Carniewski v. W. Virginia Bd. Of Prob. & Parole, 974 F.2d 1330 (4th Cir. 1992). In the

absence of specific objections to portions of the Report, this Court is not required to give an

explanation for adopting the recommendation. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir.

1983). Thus, the Court must only review those portions of the Report to which the party has made

a specific written objection. Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th

Cir. 2005).

   “An objection is specific if it ‘enables the district judge to focus attention on those issues –

factual and legal – that are at the heart of the parties’ dispute.’” Dunlap v. TM Trucking of the

Carolinas, LLC, No. 0:15-cv-04009-JMC, 2017 WL 6345402, at *5 n.6 (D.S.C. Dec. 12, 2017)

(citing One Parcel of Real Prop. Known as 2121 E. 30th St., 73 F.3d 1057, 1059 (10th Cir. 1996)).

A specific objection to the Magistrate’s Report thus requires more than just a reassertion of

arguments from the pleading or a mere citation to legal authorities. See Workman v Perry, No.

6:17-cv-00765-RBH, 2017 WL 4791150, at *1 (D.S.C. Oct. 23, 2017). A specific objection must

“direct the court to a specific error in the magistrate’s proposed findings and recommendations.”

Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982).

   “Generally stated, nonspecific objections have the same effect as would a failure to object.”

Staley v. Norton, No. 9:07-0288-PMD, 2007 WL 821181, at *1 (D.S.C. Mar. 2, 2007) (citing

Howard v. Sec’y of Heath and Human Servs., 932 F.2d 505, 509 (6th Cir. 1991)). The Court

reviews portions “not objected to—including those portions to which only ‘general and

conclusory’ objections have been made—for clear error.” Id. (emphasis added) (citing Diamond,

416 F.3d at 315; Camby, 718 F.2d at 200; Orpiano, 687 F.2d at 47).




                                                2
                                            DISCUSSION

    Petitioner’s objections are generally stated, nonspecific, and conclusory. A specific objection

must “direct the court to a specific error in the magistrate’s proposed findings and

recommendations.” Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982). Here, Petitioner’s

objection fails to direct the court to any specific portion of the Magistrate’s proposed findings and

recommendations. Instead, the objection reasserts the same unsubstantiated argument from the

pleading that Petitioner did not consent to his detainment in Wellpath Recovery Solutions and is

thus being held hostage. See ECF No. 19. Accordingly, the objections are generally stated,

nonspecific, and have the same effect as would a failure to object. Even if this objection was

construed as a specific objection, the records 1 from the Superior Court of the Virgin Islands,

Division of St. Thomas show that Petitioner was found incompetent to stand trial. People of the

Virgin Islands v. Patrick Webster, Jr., No. ST-19-cr-86, 2019 V.I. Super 175U at *4, ¶17

(December 12, 2019). Accordingly, Petitioner was placed in a forensic unit that can provide long

term psychiatric care until Petitioner becomes competent to stand trial, or until he is no longer a

danger to others and may be housed in a different facility. Id. Thus, a federal habeas petition is

not ripe because a state prisoner generally must exhaust available state-court remedies before a

federal court can consider a habeas petition. See, e.g., Grant v. Royal, 886 F.3d 874, 888-902

(10th Cir. 2018); see also 28 U.S.C. § 2254(b)(1)(A).

    Having found that Petitioner fails to articulate a specific written objection, the Court reviews

the entire Report for clear error. Staley, 2007 WL 821181, at *1 (citing Diamond, 416 F.3d at 315;



1
  The undersigned takes judicial notice of the records filed in Petitioner’s criminal case. See
Philips v. Pitt Cty. Mem. Hosp., 572 F.3d 176, 180 (4th Cir. 2009) (explaining that courts “may
properly take judicial notice of matters of public record”); Colonial Penn Ins. Co. v. Coil, 887 F.2d
1236, 1239 (4th Cir. 1989) (“We note that ‘the most frequent use of judicial notice is in noticing
the content of court records.’”).
                                                 3
Camby, 718 F.2d at 200; Orpiano, 687 F.2d at 47). After a thorough review of the Report, the

applicable law, and the record of this case in accordance with the applicable standard of law, the

Court adopts the Report in its entirety and hereby incorporates the Report by reference.

                                            CONCLUSION

    After a thorough review of the Report, the applicable law, and the record of this case, the Court

finds no clear error, adopts the Report, and incorporates the Report by reference herein.

Accordingly, this action is DISMISSED without prejudice.

    It is further ordered that a certificate of appealability is denied because Petitioner has failed to

make “a substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). 2



        IT IS SO ORDERED.

                                                                /s/Sherri A. Lydon
        July 12, 2021                                           Sherri A. Lydon
        Florence, South Carolina                                United States District Judge




2 A certificate of appealability will not issue absent “a substantial showing of the denial of a
constitutional right.” 28 U.S.C. § 2253(c)(2). A prisoner satisfies this standard by demonstrating
that reasonable jurists would find both that his constitutional claims are debatable and that any
dispositive procedural rulings by the district court are also debatable or wrong. See Miller-El v.
Cockrell, 537 U.S. 322, 336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee,
252 F.3d 676, 683 (4th Cir. 2001). In the instant matter, the court finds that Petitioner has failed
to make “a substantial showing of the denial of a constitutional right.”
                                                   4
